 



EXHIBIT 10.4

PRECEDENT AGREEMENT

     This PRECEDENT AGREEMENT (“Precedent Agreement”) is made and entered into
as of the 29th day of June, 2005, by and between Maritimes & Northeast Pipeline
Limited Partnership, a New Brunswick limited partnership (“Pipeline”), and
Anadarko Canada LNG Marketing, Corp. (“Customer”). Pipeline and Customer are
sometimes referred to herein individually as a “Party”, or collectively as the
“Parties”.

W I T N E S S E T H:

     WHEREAS, Pipeline and its U.S. pipeline affiliate, Maritimes & Northeast
Pipeline, L.L.C. (“Maritimes — U.S.”), have developed and constructed a natural
gas pipeline project (the “Maritimes Project”), extending from the tailgate of a
processing plant located near Goldboro, Nova Scotia, to the Canadian-United
States border, through the states of Maine and New Hampshire and into
Massachusetts with an interconnection with Tennessee Gas Pipeline Company at
Dracut, Massachusetts and an interconnection with Algonquin Gas Transmission,
LLC at Beverly, Massachusetts;

     WHEREAS, Customer, or an affiliate thereof, is proposing to develop,
construct, own, operate and maintain a liquefied natural gas (“LNG”)
regasification facility in Nova Scotia, Canada, referred to as the Bear Head LNG
Project (“Customer’s Terminal”);

     WHEREAS, in order to provide pipeline transportation access to enable
Customer, and/or an affiliate thereof, or third parties purchasing gas from
Customer and/or Customer’s affiliate to access natural gas markets in Canada and
the United States, Customer desires to have Customer’s Terminal physically
connected to Pipeline’s system;

 



--------------------------------------------------------------------------------



 



     WHEREAS, in order to establish such an interconnection and enable mainline
service, it will be necessary for Maritimes — U.S. to construct own and operate
certain compressor facility additions and pipeline facilities on its existing
system to make available to Anadarko LNG Marketing LLC (“Customer-U.S.”) the
quantity of firm transportation capacity contemplated in the precedent agreement
between Customer-U.S. and Maritimes-U.S. being executed contemporaneously
herewith (such precedent agreement is referred to hereinafter as the “Maritimes-
U.S. Precedent Agreement”);

     WHEREAS, in order to make available to Customer the quantity of firm
transportation capacity contemplated in this Precedent Agreement, it will be
necessary for Pipeline to construct, own and operate certain compressor
facilities and pipeline facilities as will be described by Pipeline in its
certificate application filed with the National Energy Board (“NEB” or “Board”)
as amended from time to time (the “Project”);

     WHEREAS, Customer desires to obtain firm transportation service from
Pipeline as part of the Project for specified quantities of Customer’s natural
gas as hereinafter provided; and

     WHEREAS, subject to the terms and conditions of this Precedent Agreement
and applicable law, Pipeline shall construct the Project and provide the firm
transportation service Customer desires.

     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, and intending to be legally bound, subject to the terms and
conditions hereof, Pipeline and Customer agree to the following:

-2-



--------------------------------------------------------------------------------



 



     1. Pipeline’s Regulatory Authorizations. Subject to the terms and
conditions of this Precedent Agreement, Pipeline shall proceed following the
date hereof with due diligence to obtain from all governmental and regulatory
authorities having competent jurisdiction over the Project, including, but not
limited to, the NEB, the authorizations and/or exemptions Pipeline reasonably
determines are necessary: (i) for Pipeline to construct, own, operate, and
maintain the Project facilities necessary to provide the firm transportation
service for Customer contemplated herein; and (ii) for Pipeline to perform its
obligations as contemplated in this Precedent Agreement. Pipeline reserves the
right to file and prosecute any and all applications for such authorizations
and/or exemptions, any supplements or amendments thereto, and, if necessary, any
court review, in a manner that Pipeline reasonably determines to be in its best
interest and that is consistent with Pipeline’s obligations under this Precedent
Agreement. Customer expressly agrees reasonably to support and cooperate with,
and to not oppose, obstruct or otherwise interfere with in any manner
whatsoever, the efforts of Pipeline to obtain all authorizations and/or
exemptions and supplements and amendments thereto necessary for Pipeline to
construct, own, operate, and maintain the Project facilities and to provide the
firm transportation service contemplated in this Precedent Agreement and to
perform its obligations as contemplated by this Precedent Agreement; provided,
however, that Customer reserves all rights to protect its interests in the
exercise of its sole discretion with respect to any proposal(s) (whether such
proposals are made by Pipeline, or any other party or in connection with an
industry-wide forum, conference or proceeding) to change, clarify, or restate
any tariff provisions relating to natural gas quality, heating content, or
ownership of hydrocarbons other than

-3-



--------------------------------------------------------------------------------



 



methane produced from Pipeline’s processing of gas to meet pipeline
specifications, as contemplated in the Service Agreement (as defined in
Paragraph 4 hereof). Such support and cooperation may include providing
reasonable assurances and undertakings to the NEB and other regulatory
authorities with jurisdiction relating to the Project or Customer’s Terminal,
including the adequacy of Customer’s LNG supply to the extent requested or
required by the NEB process or process of such other regulatory authority,
subject to Customer’s obligations under non-disclosure agreements with third
parties; provided that Customer shall use reasonable efforts to obtain any
waivers necessary under such non-disclosure agreements to ensure that Customer
is able to provide any such reasonable assurances and undertakings. Customer
shall have the right to seek confidential treatment from such regulatory
authorities for any such reasonable assurances or undertakings and Pipeline
shall support or not oppose such request for such confidential treatment.
Pipeline agrees to promptly notify Customer in writing when each of the required
authorizations, approvals and/or exemptions set forth in the NEB application and
accompanying materials for the Project are received, obtained, rejected or
denied. Pipeline shall also promptly notify Customer in writing as to whether
any such authorizations, approvals, and/or exemptions received or obtained are
acceptable or unacceptable to Pipeline.

     2. Description of Customer’s Facilities and List of Customer’s
Authorizations. Within sixty (60) days after execution of this Precedent
Agreement, Customer, or an affiliate thereof, will advise Pipeline in writing
of: (i) any material facilities which Customer, or an affiliate thereof, must
construct, or cause to be constructed, in the Province of Nova Scotia in order
for Customer, or an affiliate thereof,

-4-



--------------------------------------------------------------------------------



 



to complete Customer’s Terminal and to connect Customer’s Terminal to Pipeline’s
facilities (“Customer’s Facilities”); (ii) any necessary governmental and/or
regulatory authorizations, approvals, certificates, permits and/or exemptions
associated with the facilities identified pursuant to (i) above (“Customer’s
Authorizations”); and (iii) any necessary authorizations to import and export
natural gas or LNG, as applicable, through the facilities of Customer’s Terminal
and across the Canadian-US border. Customer, or an affiliate thereof, shall,
however, have the right to update, modify or supplement the list of Customer’s
Facilities or Customer’s Authorizations periodically.

     3. Customer’s Regulatory Authorizations. Subject to the terms and
conditions of this Precedent Agreement, Customer shall proceed with due
diligence to obtain Customer’s Authorizations. Customer reserves the right to
file and prosecute applications for Customer’s Authorizations in a manner it
deems to be in its best interest; provided, however, Customer shall pursue
Customer’s Authorizations in a manner designed to implement the firm
transportation service contemplated herein in a timely manner and Customer shall
not take any action that would obstruct, interfere with or delay Pipeline’s
receipt of the authorizations and/or exemptions and any supplements and
amendments thereto contemplated hereunder or otherwise jeopardize timely
implementation of the firm transportation service contemplated in this Precedent
Agreement. Pipeline expressly agrees reasonably to support and cooperate with,
and to not oppose, obstruct or otherwise interfere with in any manner
whatsoever, the efforts of Customer to obtain all authorizations and/or
exemptions and supplements and amendments thereto necessary for Customer to
construct, own, operate and maintain Customer’s Terminal and to perform its
obligations as contemplated by this Precedent

-5-



--------------------------------------------------------------------------------



 



Agreement; provided, however, that the foregoing commitment shall not preclude
Pipeline in the exercise of its sole discretion from seeking to change, clarify,
or restate any provision of Pipeline’s NEB Gas Tariff (the “Tariff”) with
respect to any proposal(s) to change, clarify, or restate any tariff provision
relating to natural gas quality or heating content or to participate in any NEB
proceeding or any industry wide forum to protect its interests in the exercise
of its sole discretion with respect to any proposal(s) to change, clarify, or
restate any tariff provision relating to natural gas quality or heating content.
Customer agrees to promptly notify Pipeline in writing when each of the required
authorizations, approvals and/or exemptions is received, obtained, rejected or
denied. Customer shall also promptly notify Pipeline in writing as to whether
any such authorizations, approvals, and/or exemptions received or obtained are
acceptable or unacceptable to Customer.

     4. Firm Transportation Service Agreement

(A) To effectuate the firm transportation service contemplated herein, Customer
and Pipeline are executing contemporaneously herewith a firm transportation
service agreement under Pipeline’s Rate Schedule MN365 (“Service Agreement”)
which shall become effective in accordance with its terms. The Service
Agreement: (i) specifies a Maximum Daily Transportation Quantity (“MDTQ”) of
857,444 GJ, exclusive of fuel requirements, subject to the further conditions
noted below; (ii) specifies a primary term of twenty (20) years, with renewal or
right of first refusal extension rights, to the extent such rights are approved
by the NEB for this particular transaction and reflected in the Service
Agreement; (iii) specifies a primary point(s) of receipt at the interconnection
of Pipeline’s facilities and Customer’s Facilities and Primary Point(s) of
Delivery as

-6-



--------------------------------------------------------------------------------



 



reflected in Schedule A hereto and in the Service Agreement; and (iv) shall be
subject to Pipeline’s MN365 toll which shall be filed initially by Pipeline as a
100% load factor rolled-in toll plus fuel and any other charges and surcharges
specified in the Tariff, as amended from time to time.

(B) In the event that the Project Description indicates that the Project
facilities are designed for no more than 211,011 GJ/d of service to any shipper
or shippers other than for service contemplated under the Precedent Agreement at
the time that Pipeline files with the NEB the certificate application for
approval of the Project, then Pipeline and Customer agree as follows:



  (i)   the total Project costs, as reflected in Exhibit K (as adjusted for
construction year dollars) to the certificate application to be filed by
Maritimes-U.S. with the Federal Energy Regulatory Commission (the “FERC”) for
its related expansion project (“Exhibit K”) and the capital amounts (converted
to U.S. dollars using the then current exchange rate and adjusted for
construction year dollars) used by Pipeline in the certificate application to be
filed with the NEB for the Project shall be added together and shall be deemed
to be the combined target capital costs for Pipeline and Maritimes-U.S. (the
“Target Capital Costs”);     (ii)   the Target Capital Costs shall be restated
to reflect the exchange rate on the later of (aa) the filing by Maritimes-U.S.
of its cost report with the FERC (the “Cost Report”); or (bb) the filing of the
post construction cost

-7-



--------------------------------------------------------------------------------



 



      report as required by the NEB for the Project (the “Canadian Cost
Report”), and the capital amounts (as adjusted for construction year dollars)
used by Pipeline in the certificate application filed with the NEB for the
Project (as referred to in Paragraph 4(B)(i) herein) shall be converted to U.S.
dollars using the then current exchange rate and this will be added to the
amount set forth in the Exhibit K (as adjusted for construction year dollars)
and together shall be deemed to be the revised target capital costs (the
“Revised Target Capital Costs”);     (iii)   to the extent that any action or
inaction of Customer or an affiliate of Customer causes an actual delay in the
construction of the Project facilities such that, in Pipeline’s reasonable
determination, the Service Commencement Date will be delayed more than sixty
(60) days beyond November 1, 2008, then, on or before November 1, 2008, Pipeline
shall adjust the amounts reflected in the capital amounts used by Pipeline in
the certificate application filed with the NEB for the Project (as referred to
in Paragraph 4(B)(i) herein) and the amounts reflected Exhibit K associated with
the Allowance for Funds Used During Construction, materials and labor to reflect
Pipeline’s good faith estimate of such amounts (if and to the extent that
Pipeline has not previously incurred such costs prior to the date of such actual
delay) in light of its estimate of the expected Service Commencement Date and
the information it has at the time. Pipeline shall provide Customer with
reasonable supporting documentation to allow

-8-



--------------------------------------------------------------------------------



 



      Customer to verify the adjusted amounts. The adjusted amounts shall be
utilized by the Parties (along with all other applicable unadjusted amounts) in
determining (i) the Exhibit K amount utilized in the definition of “Rate Base
(2)” and in Paragraph 1(h) of the Negotiated Rate Agreement (defined in
Paragraph 4 of the Maritimes – U.S. Precedent Agreement); and (ii) the amount in
the NEB certificate application for the Maritimes-Canada Project utilized in
Paragraph 4(B)(i).     (iv)   the sum of the total amount for the Project set
forth in the Canadian Cost Report (once converted into U.S. dollars using the
then current exchange rate) and the total amount for the Maritimes-U.S. project
set forth in the Cost Report shall be deemed to be the final capital costs (the
“Final Capital Costs”); and     (v)   in the event that the Final Capital Costs
exceed the Revised Target Capital Costs by more than 120%, then Pipeline, in
making its initial or any further rate filing with the NEB for tolls
incorporating Project capital costs, will exclude costs that, when converted to
U.S. dollars using the then current exchange rate, exceed 120 percent of the
Revised Capital Costs .

     (C) (i) Pipeline and Customer agree that the Primary Points of Delivery
reflected on Schedule A may be modified, prior to September 1, 2005, by mutual
written agreement of the Parties from time to time. The Parties agree further
that such

-9-



--------------------------------------------------------------------------------



 



modifications may encompass changes to the projected Primary Points of Delivery
and delivered volumes or to the allocation of delivered volumes between U.S. and
Canadian Primary Points of Delivery.

     (ii) After September 1, 2005, Pipeline shall use its reasonable efforts to
accommodate changes in Primary Points of Delivery and delivered volumes, to the
extent such changes are operationally feasible, will not result in material
adverse changes in the cost of providing service by Pipeline under the Service
Agreement, and will not result in the need to re-file or file an amendment to
Pipeline’s NEB certificate application related to the Project facilities or
materially delay, in Pipeline’s reasonable judgment, its ability to promptly
complete the NEB certificate application for the Project facilities.

     5. Service Commencement Date

     (A) Customer shall have a right to elect partial service under the Service
Agreement subject to the provisions of this Paragraph 5(A):

     (i) No later than the tenth (10th) day following the date on which Pipeline
provides Customer with the Project Description (defined below), Customer may
elect to receive partial service as contemplated under Paragraphs 5(B) and 5(C)
by notifying Pipeline in writing of such election.

     (ii) In the event that Customer has not elected to receive partial service
by the deadline set forth under sub-paragraph 5(A)(i), then no later than one
hundred and eighty (180) days following the date on which Pipeline provides

-10-



--------------------------------------------------------------------------------



 



Customer with the Project Description, Customer may elect to receive partial
service as contemplated under this Paragraph 5(A)(ii) by notifying Pipeline in
writing of such election.

     (iii) The election rights set forth in sub-paragraphs 5(A)(i) and (ii) are
the exclusive means for Customer to elect to receive partial service. If
Customer does not elect to receive partial service in strict compliance with
either such provision, Customer shall have no right to partial service under the
Service Agreement and the provisions of Paragraphs 5(B) and 5(C) of this
Precedent Agreement shall have no further force or effect.

     (B) Service under the Service Agreement for the Initial MDTQ (as defined
below) under the Service Agreement shall commence on the later of: (i) the
Target Date for Partial Service; or (ii) the date that all of the conditions
precedent set forth in Paragraph 8 of this Precedent Agreement are satisfied or
waived in writing to the extent necessary to permit the transportation of such
Initial MDTQ under the Service Agreement (“Initial Commencement Date”).

     (C) The “Target Date for Partial Service” and the Initial MDTQ shall be
established as follows:



  (i)   The Parties will use reasonable efforts to ensure that an “Initial
MDTQ,” equal to the maximum percentage of the full MDTQ under the Service
Agreement that Pipeline can make available, will be available to Customer under
the Service Agreement within a

-11-



--------------------------------------------------------------------------------



 



      window from November 1, 2007 to November 1, 2008 (the “First Window Period
for Partial Service”).     (ii)   By the later of (a) September 15, 2005, or
(b) forty-five (45) days after the conclusion of the open season and reverse
open season procedures and the Maritimes-U.S. Joint Facilities Expansion Notice
Procedures (defined in Paragraph 6 of the Maritimes-U.S. Precedent Agreement)
all of which will be conducted with respect to the Project and all of which are
more fully described below, (x) the Parties shall meet and negotiate in good
faith to establish in writing a 180-day window within the First Window Period
for Partial Service (the “Second Window Period for Partial Service”), whereby
the Preliminary Initial MDTQ under the Service Agreement will be available to
Customer; and (y) Pipeline shall establish the “Preliminary Initial MDTQ,” which
will be Pipeline’s good faith estimate of the percentage of the full MDTQ (less
than the full MDTQ) that Pipeline will be able to provide by the Initial
Commencement Date.     (iii)   Twelve (12) months prior to the first day of the
Second Window Period for Partial Service, (a) the Parties shall meet and
negotiate in good faith to establish in writing a 90-day window within the
Second Window Period for Partial Service (the “Third Window Period for Partial
Service”), whereby the Preliminary Initial MDTQ will be available to Customer;
and (b) Pipeline shall provide a good

-12-



--------------------------------------------------------------------------------



 



      faith estimate of any modifications that are necessary to the Preliminary
Initial MDTQ. In the event that the Parties are unable to agree in writing upon
such 90-day window period, the Third Window Period for Partial Service shall be
the 90-day period ending on the last day of the Second Window Period for Partial
Service(iv) Twelve (12) months prior to the first day of the Third Window Period
for Partial Service, Pipeline shall establish the “Initial MDTQ,” which will be
any quantity less than the full MDTQ under the Service Agreement, but will be
based upon the Preliminary Initial MDTQ and all information regarding the status
of the development of the Project that Pipeline has in its possession at the
time.     (v)   Six (6) months prior to the first day of the Third Window Period
for Partial Service, the Parties shall meet and negotiate in good faith to
establish in writing the targeted in-service date within the Third Window Period
for Partial Service (the “Target Date for Partial Service”), whereby the Initial
MDTQ will be available to Customer. In the event that the Parties are unable to
agree in writing upon such Target Date for Partial Service, the last day of the
Third Window Period for Partial Service shall be the Target Date for Partial
Service.     (vi)   Commencing six (6) months prior to the Target Date for
Partial Service, the Parties agree that their respective project teams will

-13-



--------------------------------------------------------------------------------



 



      meet on a regular basis, to be no less frequent than monthly, to update
each other on the progress of their respective projects.     (vii)   Any
agreement or notice of the Parties that establishes the Preliminary Initial
MDTQ, the Initial MDTQ and/or the timing of the commencement of partial service
described in this Paragraph 5(C) shall be made in writing.

     (D) The “Target Date for Full Service” shall be established as follows:



  (i)   The Parties shall use reasonable efforts to ensure that the full MDTQ
under the Service Agreement will be available to Customer within a window from
June 1, 2008 to November 1, 2009 (the “First Window Period for Full Service”).  
  (ii)   By the later of (a) September 15, 2005, or (b) forty-five (45) days
after the conclusion of the open season and reverse open season procedures and
the Maritimes-U.S. Joint Facilities Expansion Notice Procedures (defined in
Paragraph 6 of the Maritimes-U.S. Precedent Agreement) all of which will be
conducted with respect to the Project and all of which are more fully described
below, the Parties shall meet and negotiate in good faith to establish in
writing a 270-day window within the First Window Period for Full Service (the
“Second Window Period for Full Service”), whereby the full MDTQ under the
Service Agreement will be available to Customer (in the event that the Parties
are unable to agree in writing upon

-14-



--------------------------------------------------------------------------------



 



      such 270-day window period, the Second Window Period for Full Service
shall be the 270-day period ending on the last day of the First Window Period
for Full Service).     (iii)   Twenty-four (24) months prior to the first day of
the Second Window Period for Full Service, the Parties shall meet and negotiate
in good faith to establish in writing a 180-day window within the Second Window
Period for Full Service (the “Third Window Period for Full Service”), whereby
the full MDTQ under the Service Agreement will be available to Customer (in the
event that the Parties are unable to agree in writing upon such 180-day window
period, the Third Window Period for Full Service shall be the 180-day period
ending on the last day of the Second Window Period for Full Service).     (iv)  
Twelve (12) months prior to the first day of the Third Window Period for Full
Service, the Parties shall meet and negotiate in good faith to establish in
writing a 90-day window within the Third Window Period for Full Service (the
“Fourth Window Period for Full Service”), whereby the full MDTQ under the
Service Agreement will be available to Customer (in the event that the Parties
are unable to agree in writing upon such 90-day window period, the Fourth Window
Period for Full Service shall be the 90-day period ending on the last day of the
Third Window Period for Full Service).

-15-



--------------------------------------------------------------------------------



 



  (v)   Six (6) months prior to the first day of the Fourth Window Period for
Full Service, the Parties shall meet and negotiate in good faith to establish in
writing the targeted in-service date for full service, which shall be a date
within the Fourth Window Period for Full Service (the “Target Date for Full
Service”), whereby the full MDTQ under the Service Agreement will be available
to Customer (in the event that the Parties are unable to agree in writing upon
such targeted in-service date, the Target Date for Full Service shall be the
last day of the Fourth Window Period for Full Service).     (vi)   Commencing
six (6) months prior to the Target Date for Full Service, the Parties agree that
their respective project teams will meet on a regular basis, to be no less
frequently than monthly, to update each other on the progress of their
respective projects.

     (E) Service under the Service Agreement for the full MDTQ under the Service
Agreement shall commence on the latest to occur of: (i) the Target Date for Full
Service; (ii) the date Customer’s Facilities are ready for service; provided
that, such date shall be no later than the Target Date for Full Service, plus
120 days; or (iii) the date that all of the conditions precedent set forth in
Paragraph 8 of this Precedent Agreement are satisfied or waived in writing to
permit transportation of the full MDTQ under the Service Agreement (“Service
Commencement Date”).

     (F) To facilitate full and complete understanding, at the Parties’ senior
management levels of the status and progress of both Parties’ respective
projects, the

-16-



--------------------------------------------------------------------------------



 



Parties agree that their respective project teams will make project update
presentations (with respect to Pipeline, Pipeline shall provide information
regarding the development of the Project, and with respect to Customer, Customer
shall provide information regarding the development of Customer’s Terminal and
the status of Customer’s LNG supply commitments) to joint meetings of the
Parties’ designees no less than quarterly, commencing September 1, 2005.

     (G) At least thirty (30) days prior to the date on which Pipeline files its
certificate application with the Board regarding the Project, Pipeline shall
provide Customer with a draft of the estimated capital costs that will accompany
such application (the “Estimated Capital Costs”). Pipeline shall respond to
reasonable requests from Customer for information related to the amounts set
forth in such draft Estimated Capital Costs. At Customer’s request, Pipeline
shall meet with Customer regarding such Estimated Capital Costs within fifteen
(15) days following Customer’s receipt of such Estimated Capital Costs, to
discuss the Estimated Capital Costs and, subject to Customer’s reasonable
request, to provide additional information regarding the amounts set forth in
such Estimated Capital Costs.

     6. Design and Permitting of Facilities.

     (A) Promptly following the date hereof, Pipeline will undertake the design
of the Project facilities and any other preparatory actions necessary for
Pipeline to complete and file its certificate application(s) with the Board
including, but not limited to, conducting a reverse open season and an open
season and the Joint Facilities Expansion Notice (as defined in Paragraph 6 of
the Maritimes – U.S. Precedent

-17-



--------------------------------------------------------------------------------



 



Agreement). Prior to satisfaction of the conditions precedent set forth in
Paragraph 8 of this Precedent Agreement, and consistent with the requirements of
Paragraph 5 hereof, Pipeline shall have the right, but not the obligation, to
proceed with the necessary design of facilities, acquisition of materials,
supplies, properties, rights-of-way and any other necessary preparations to
implement the firm transportation service under the Service Agreement as
contemplated in this Precedent Agreement.

     (B) Within forty-five (45) days following the conclusion of the reverse
open season and open season procedures and the Joint Facilities Expansion Notice
Procedures (as defined in Paragraph 6 of the Maritimes-US Precedent Agreement)
relating to the Project, Pipeline shall provide Customer with a written detailed
description of the Project to be constructed, the estimated costs of the Project
and the volumes (for both partial service, rounded to the nearest increment of
ten thousand five hundred and fifty (10,550) GJ/d, and full service) that can be
transported through Pipeline’s facilities as expanded by the Project (the
“Project Description”). In addition, Pipeline shall, within the same forty-five
(45) day period, provide Customer with a written good faith estimate of the
MN365 toll to be applicable for service to Customer on Pipeline’s system under
the Service Agreement.

     7. Construction of Project. Upon satisfaction of all of the conditions
precedent set forth in Paragraph 8 of this Precedent Agreement (except for the
conditions in Paragraphs 8(A)(x) and 8(B)(vi)), or waiver in writing of the same
by Pipeline or Customer, as applicable, Pipeline shall proceed with due
diligence to construct the authorized Project facilities and to implement the
firm transportation service as contemplated in Paragraph 5 of this Precedent
Agreement. If,

-18-



--------------------------------------------------------------------------------



 



notwithstanding Pipeline’s due diligence, Pipeline is unable to commence the
firm transportation service for Customer as contemplated in Paragraph 5 of this
Precedent Agreement, Pipeline will continue to proceed with due diligence to
complete arrangements for such firm transportation service, and commence the
firm transportation service contemplated thereunder for Customer at the earliest
practicable date thereafter. Pipeline will neither be liable nor will this
Precedent Agreement or the Service Agreement be subject to cancellation (except
with respect to termination as provided in Paragraph 10 hereof) if Pipeline is
unable to complete the construction of such authorized Project facilities and
commence the firm transportation service contemplated herein as contemplated in
Paragraph 5 of this Precedent Agreement; provided that, nothing in this sentence
is intended to limit Customer’s rights under Paragraph 10 of this Precedent
Agreement.

     8. Conditions Precedent. Commencement of service under the Service
Agreement and Pipeline’s and Customer’s rights and obligations under the Service
Agreement are expressly made subject to satisfaction or, as applicable, waiver
in writing of the following conditions precedent:

     (A) Conditions precedent for the benefit of Pipeline (only Pipeline shall,
except as set forth below, have the right to waive, in writing, the conditions
precedent set forth in Paragraph 8(A), and neither Party shall have the right to
waive the conditions precedent set forth in Paragraph 8(A)(x) and 8(B)(vi)):



  (i)   Pipeline’s receipt and acceptance by May 1, 2007, of all necessary
certificates and authorizations from the Board to construct, own,

-19-



--------------------------------------------------------------------------------



 



      operate and maintain the Project facilities, as described in Pipeline’s
certificate application(s) as the same may be amended from time to time,
necessary to provide the firm transportation service contemplated herein and in
the Service Agreement;     (ii)   Pipeline’s receipt by June 1, 2007, of
approval from its management committee or similar governing body to proceed with
construction of the Project and expend the capital necessary to construct the
Project facilities to provide the firm transportation service contemplated
herein and in the Service Agreement;     (iii)   Pipeline’s receipt of all
necessary governmental authorizations, approvals, and permits required to
construct the Project facilities necessary to provide the firm transportation
service contemplated herein and in the Service Agreement other than those
specified in Paragraph 8(A)(i);     (iv)   Pipeline’s procurement of all
necessary rights-of-way, rights of entry, or easements, in connection with the
Project in form and substance acceptable to Pipeline;     (v)   Pipeline’s
receipt by June 1, 2007, of approval from the lenders that provided long-term
financing for the development and construction of the existing Maritimes Project
facilities (“Existing Lenders”) to proceed with construction of the Project
facilities;

-20-



--------------------------------------------------------------------------------



 



  (vi)   Pipeline’s receipt by June 1, 2007, of funding from banks or other
financial institutions (“Project Lenders”) in accordance with agreements between
such Project Lenders and the Pipeline governing the short-term and/or long-term
financing for the development and construction of the Project facilities;    
(vii)   Customer or its guarantor, having by February 1, 2006, an investment
grade rating, as set forth in the first sentence of Paragraph 11(A);     (viii)
  [intentionally left blank]     (ix)   The receipt and acceptance by Customer,
or an affiliate thereof, of the following environmental or siting governmental
authorizations for the site of Customer’s Terminal by June 1, 2005:

(a) Federal Environmental Assessment Approval;

(b) Provincial Environmental Assessment Approval;

(c) Provincial Industrial (Division V) Approval;

(d) Provincial Water (Division I) Approval;

(e) Provincial Permit for Breaking Soil of Highway;

(f) Provincial Beaches Act Clearance; and

(g) Municipal Development Permit;



  (x)   Pipeline’s completion of construction of the necessary Project
facilities required to render firm transportation service for Customer

-21-



--------------------------------------------------------------------------------



 



      pursuant to the Service Agreement and Pipeline having been granted leave
to open the Project;     (xi)   Execution and delivery of this Precedent
Agreement, the Maritimes-U.S. Precedent Agreement, the Service Agreement, and
the Maritimes U.S. Service Agreement (defined in Paragraph 26 of this Precedent
Agreement); and     (xii)   Satisfaction or waiver in writing of all of the
conditions precedent set forth in the Maritimes- U.S. Precedent Agreement, other
than the conditions precedent set forth in Paragraphs 8(A)(x) and 8(B)(vi)
thereof.

     (B) Conditions precedent for the benefit of Customer (only Customer shall,
except as set forth below, have the right to waive, in writing, the conditions
precedent set forth in Paragraph 8(B), and neither Party shall have the right to
waive the conditions precedent set forth in Paragraph 8(A)(x) and 8(B)(vi)):



  (i)   The receipt and acceptance by Customer, or an affiliate thereof, of all
governmental authorizations as may be necessary to construct and operate
Customer’s Terminal and Customer’s Facilities and to export and import natural
gas or LNG, as applicable, through the facilities of Customer’s Terminal and
across the Canadian- U.S.

-22-



--------------------------------------------------------------------------------



 



      border, other than those contemplated in Paragraph 8(A)(ix) above by
May 1, 2006;     (ii)   Approvals from the board of directors or similar
governing body of Anadarko Petroleum Corporation (“Anadarko”) by May 1, 2007, to
proceed with the construction and development of Customer’s Terminal, and
Customer’s Facilities, and to proceed with related LNG supply, LNG
transportation, regasification, and regasified natural gas marketing activities
and the receipt of firm transportation under the Service Agreement;     (iii)  
Customer’s receipt of short-term and/or long-term funding by May 1, 2007, from
lenders financing the construction and development of Customer’s Terminal and
Customer’s Facilities on a non-recourse or limited recourse basis;     (iv)  
Customer’s receipt, at least fifteen (15) days prior to the Service Commencement
Date, of a letter from an officer of Pipeline certifying that Pipeline has
requested that the NEB give leave to open the Project facilities;     (v)  
Customer arranging for all necessary marine transportation of LNG by January 1,
2006;     (vi)   Pipeline’s completion of construction of the necessary Project
facilities required to render firm transportation service for Customer

-23-



--------------------------------------------------------------------------------



 



      pursuant to the Service Agreement and Pipeline having been granted leave
to open the Project facilities;     (vii)   [intentionally left blank]    
(viii)   Execution and delivery of this Precedent Agreement, the Maritimes-U.S
Precedent Agreement, the Service Agreement, the Maritimes-U.S. Service Agreement
(defined in Paragraph 26 of this Precedent Agreement) and the Negotiated Rate
Agreement (as defined in Paragraph 4 of the Maritimes- U.S. Precedent
Agreement); and     (ix)   Satisfaction or waiver in writing of all of the
conditions precedent set forth in the Maritimes- U.S. Precedent Agreement, other
than the conditions precedent set forth in Paragraphs 8(A)(x) and 8(B)(vi)
thereof.

     Unless otherwise provided for herein, the Board authorization(s) and
approval(s) contemplated in Paragraph 1 of this Precedent Agreement must be
issued in form and substance satisfactory to both Parties. For the purposes of
this Precedent Agreement, such Board authorization(s) and approval(s) shall be
deemed satisfactory if issued or granted in form and substance as requested, or
if issued in a manner acceptable to Pipeline and such authorization(s) and
approval(s), as issued, will not have a material adverse effect on Customer.
Customer shall notify Pipeline in writing not later than fifteen (15) days after
the issuance of the Board certificate(s), authorization(s) and approval(s), if
such certificate(s), authorization(s) and approval(s) are not satisfactory to
it. All other governmental authorizations, approvals, permits and/or exemptions
not

-24-



--------------------------------------------------------------------------------



 



identified in the NEB application and required of Pipeline must be issued in
form and substance acceptable to Pipeline. All other governmental
authorizations, approvals, permits and/or exemptions not identified in
Paragraph 8(A)(ix) of this Precedent Agreement, and required of Customer, shall
be issued in form and substance acceptable to Customer. All governmental
approvals required by this Precedent Agreement must be duly granted by the Board
or other governmental agency or authority having jurisdiction, and must be final
and no longer subject to rehearing or appeal; provided, however, that Pipeline
or Customer may waive in writing with respect to the governmental authorizations
required of it, the requirement that such authorization(s) and approval(s) be
final and no longer subject to appeal. Customer and Pipeline each agree to
provide written notice to the other promptly after the dates specified in
Paragraphs 8(A) and 8(B) above in the event that a condition precedent for the
benefit of such Party has not been satisfied.

     9. Reimbursement

     (A) If this Precedent Agreement is terminated under Paragraph 10(C), 10(E)
or 10(F) of this Precedent Agreement or because of the failure to satisfy one or
more of the conditions precedent set forth in Paragraphs 8(A)(vii), 8(A)(ix),
8(B)(i), 8(B)(ii), 8(B)(iii), 8(B)(v), or 8(B)(vii) (or Paragraphs 8(A)(i),
8(A)(v) or 8(A)(vi), to the extent that the failure to satisfy one or more of
these three conditions precedent is due solely to Customer’s failure to provide
sufficient evidence regarding the quantity of Customer’s LNG supply); provided,
however, that Pipeline shall first have requested in writing specific
information regarding such quantity of LNG and Customer shall have had thirty
(30) days, or such shorter period as may be required by the Board, in which to
provide

-25-



--------------------------------------------------------------------------------



 



such information requested by Pipeline), then Customer shall, at the option and
election of Pipeline (such option to be exercised, if at all, in writing within
sixty (60) days of such termination), reimburse Pipeline as hereinafter provided
for all of Pipeline’s reasonable and verifiable costs incurred, allocated and
paid as of the date of such termination, or for which Pipeline is contractually
obligated to pay (and does pay), as of the date of such termination, solely in
conjunction with its efforts to satisfy its obligations under this Precedent
Agreement (“Pre-service Costs”), except to the extent such expenses previously
have been reimbursed or are reimbursable by Anadarko or by any third party or
parties. Pre-service Costs will include those third-party expenditures and/or
costs incurred, allocated and paid by Pipeline or for which Pipeline is
contractually obligated to pay and does pay, and Pipeline’s internal direct and
corporate overhead costs allocated to technical services associated with the
Project, which shall include engineering, construction, materials and equipment,
environmental, land acquisition and any other technically-based costs related to
the firm service contemplated in this Precedent Agreement and incurred in
furtherance of Pipeline’s efforts to satisfy its obligations under this
Precedent Agreement. For clarity, the Parties specifically agree that
Pre-service Costs will not include internal management and internal legal costs.
In addition, identifiable physical assets for which Pipeline is reimbursed
pursuant to this Paragraph 9 and not already installed as part of Pipeline’s NEB
or Federal Energy Regulatory Commission jurisdictional facilities by Pipeline
shall become the sole property of Customer, if and to the extent Customer so
elects and provides written notice of such election to Pipeline.

-26-



--------------------------------------------------------------------------------



 



     (B) Customer’s obligations under this Paragraph 9 are subject to Pipeline’s
fulfillment of Pipeline’s periodic reporting requirements and compliance with
the milestone-based cost limits with respect to the Project facilities to be
applied in connection with this Paragraph 9 as set forth in Schedule B.

     (C) If Pipeline exercises its option to seek reimbursement pursuant to
Paragraph 9(A) of this Precedent Agreement, then Pipeline shall, within sixty
(60) days of exercising such option in writing, submit to Customer an invoice
reflecting the Pre-service Costs for which it seeks reimbursement. Such invoice
shall be accompanied by such detailed and supporting documentation as Customer
may reasonably request in writing. Customer shall, no later than sixty (60) days
following receipt of (i) such invoice and (ii) such detailed and supporting
documentation as it may reasonably request in writing (the “Due Date”), pay by
electronic funds transfer to an account designated by Pipeline in writing the
amount so invoiced by Pipeline; provided that Customer may withhold from such
payment the portion, if any, of such invoiced amount that Customer in good faith
disputes. In the event that Customer in good faith disputes any portion of such
invoiced amount, Customer shall submit to Pipeline on or before the Due Date, in
writing and in reasonable detail, an explanation of the reason(s) for such
dispute. Customer and Pipeline shall in good faith attempt to promptly resolve
any such disputed invoice amount. Any disputed invoice amounts subsequently
determined by the Parties or by arbitration pursuant to the provisions of
Paragraph 24 to have been properly invoiced by Pipeline shall be paid by
Customer within sixty (60) days following such determination, plus interest on
late payments and disputed amounts found to be proper with interest determined
at the annual prime interest rate announced from time to time

-27-



--------------------------------------------------------------------------------



 



of the Canadian Imperial Bank of Commerce in Calgary, Alberta as a reference
rate then in effect for determining interest rates on Canadian dollar commercial
loans, plus 200 basis points (the “Prime Rate”), from the date Customer should
have paid Pipeline until the date Customer actually pays Pipeline.

     (D) If, within five (5) years from the time Customer pays the Pre-service
Costs with respect to the Project facilities, any other expansion project on
Pipeline’s system results in an executed precedent agreement that contemplates
utilization of any of the same facilities contemplated for use by Customer in
connection with this Precedent Agreement, Pipeline will pay back to Customer all
payments Pipeline has received from Customer or any affiliate thereof for the
Project facilities (including all costs reimbursed to Pipeline under the
Reimbursement Agreement among Anadarko, Pipeline and Maritimes-U.S. dated
May 26, 2004, as amended from time to time); provided that, the obligation of
Pipeline to pay back such amount shall be limited to only the amount that
Pipeline has received from Customer, Anadarko, or any affiliate thereof in
connection with such expansion facilities (i) that Pipeline actually constructs
as part of the other expansion or (ii) for which Pipeline actually receives
reimbursement from the new expansion shipper(s). The amount required to be paid
back pursuant to this Paragraph 9(D), including amounts repaid pursuant to any
audit, accounting or dispute resolution procedure hereunder shall also include
interest at the Prime Rate, from the date of receipt of such funds by or on
behalf of Pipeline until the date of payment in full to Customer. Pipeline shall
use a reasonable allocation methodology in determining how to allocate costs
among various portions of the Project facilities that have been incurred in
connection with the Project facilities but that are not directly attributable to
any

-28-



--------------------------------------------------------------------------------



 



particular portion of such Project facilities. Customer shall have audit rights
and the right to an accounting of Pipeline and its affiliates whose costs are
subject to a claim for reimbursement hereunder to enforce the provisions of this
Paragraph 9 regarding Pre-service Costs. Disputes regarding this Paragraph 9
shall be resolved between the Parties pursuant to the provisions of Paragraph 24
below.

     10. Termination

     (A) If any of the conditions precedent set forth in Paragraph 8 of this
Precedent Agreement, excluding the condition precedent set forth in Paragraphs 8
(A)(x), 8(B)(iv) and 8(B)(vi), have not been fully satisfied, or waived in
writing by Pipeline or Customer, as applicable, pursuant to the terms of
Paragraph 8, by the earlier of the applicable dates specified therein (if any)
or November 1, 2009, then either Pipeline or Customer may for any such failure
to satisfy or to waive thereafter terminate this Precedent Agreement, and the
Service Agreement by giving sixty (60) days prior written notice of its
intention to terminate to the non-terminating Party; provided, however, if the
conditions precedent are satisfied, or waived in writing by Pipeline or
Customer, as applicable, pursuant to the terms of Paragraph 8 of this Precedent
Agreement, within such sixty (60) day notice period, then such termination will
not be effective. In the event notice of termination is provided by either
Party, and this Precedent Agreement subsequently is terminated as a result of
such notice, Customer’s financial obligations with respect to Paragraph 9 of
this Precedent Agreement, if any, shall cease to increase as of the date of such
notice of termination, with the exception of reasonable and incidental
post-termination notice expenses (such as demobilization and contract

-29-



--------------------------------------------------------------------------------



 



termination expenses) shown to Customer’s reasonable satisfaction, by Pipeline,
in writing, to have been required of Pipeline.

     (B) On the latest to occur of (i) the Target Date for Full Service,
(ii) November 1, 2009, or (iii) the last day of the second, consecutive full
Construction Cycle following the Construction Authorization Date, if Pipeline
has not completed construction of the Project facilities and made such
facilities available for full service, Customer shall have the right, to be
exercised if at all no later than thirty (30) days following the last to occur
of the foregoing dates, to terminate this Precedent Agreement by giving sixty
(60) days prior written notice of its intention to terminate to Pipeline;
provided, however, if Pipeline makes such Project facilities available for full
service during such sixty (60) day notice period, then such termination will not
be effective. If Customer does not exercise the right it has to terminate this
Precedent Agreement under the preceding sentence of this Paragraph 10(B), then
the November 1, 2009 date referred to therein and in Paragraph 10(A) shall
become November 1, 2011. For purposes of this Paragraph 10(B), “Construction
Cycle” shall mean, with respect to any calendar year, the period from June 1
through December 31 of such calendar year, and “Construction Authorization Date”
shall mean the date on which Pipeline has received (i) all of the governmental
authorizations set forth in Paragraph 8(A)(i) and any of those governmental
authorizations set forth in 8(A)(iii) listed as required authorizations in
Pipeline’s NEB application or required by the NEB as pre-construction
authorizations and (ii) Pipeline’s management committee authorizations necessary
to initiate construction of the Project facilities. Pipeline promptly shall
provide written notice of such Construction Authorization Date to Customer.
Notwithstanding any provision to the contrary in this

-30-



--------------------------------------------------------------------------------



 



Paragraph 10(B), Customer shall not have a right to terminate this Precedent
Agreement pursuant to this Paragraph 10(B) unless and until Customer’s
Facilities are completed and available for service.

     (C) With respect to Paragraph 6(B) of this Precedent Agreement, to the
extent the good faith estimate of the MN365 toll or the scope of the Project
contemplated in the Project Description materially differs from that which forms
the basis for this Precedent Agreement, Customer shall have the option but not
the obligation to terminate this Precedent Agreement, in Customer’s sole
discretion, after providing written notice to Pipeline of such election within
forty-five (45) days following receipt of such good faith estimate and the
Project Description.

     (D) Pipeline shall have the option but not the obligation to terminate this
Precedent Agreement in good faith for inability or anticipated inability to meet
any one or more of the following conditions precedent, prior to the dates set
forth above for satisfaction of such conditions precedent in Paragraph 8(A) of
this Precedent Agreement: 8(A)(v) and 8(A)(vi); provided that, Pipeline shall
have the option at any time to terminate this Precedent Agreement prior to the
date on which the condition precedent set forth in Paragraph 8(A)(ii) is
satisfied or waived by Pipeline in writing. Such options shall be exercised by
providing notice of termination to Customer in writing.

     (E) Customer shall have the option but not the obligation to terminate this
Precedent Agreement in good faith for inability or anticipated inability to meet
any one or more of the following conditions precedent, prior to the dates set
forth above for

-31-



--------------------------------------------------------------------------------



 



satisfaction of such conditions precedent in Paragraph 8(B) of this Precedent
Agreement: 8(B)(iii), 8(B)(v) and 8(B)(vii); provided that, Customer shall have
the option at any time to terminate this Precedent Agreement prior to the date
on which the condition precedent set forth in Paragraph 8(B)(ii) is satisfied or
waived by Customer in writing. Such option shall be exercised by providing
notice of termination to Pipeline in writing.

     (F) The Parties acknowledge that the availability of LNG supplies to
support Customer’s Terminal is a necessity for Customer to successfully operate
Customer’s Terminal, and, accordingly, Customer’s access to LNG supplies is a
necessity for Pipeline to agree to expand its pipeline system. Therefore, in
addition to and notwithstanding any other provision in this Precedent Agreement,
Customer agrees that Pipeline shall have the right to terminate this Precedent
Agreement on or after the date on which Pipeline provides Customer with the
Project Description, if Customer fails to demonstrate to Pipeline, to Pipeline’s
satisfaction acting reasonably, that Customer has arranged for an adequate
quantity of LNG supplies to support the operation of Customer’s Terminal when
considering the period covered by the Primary Term of the Service Agreement
(such demonstration may include production of LNG supply contracts or other
types of written commitments of supply redacted to exclude confidential pricing
provisions but which would include the identity of the counterparty to such
supply contract(s) (or country in which such supplies are produced) and
provisions related to the character of service (i.e., whether such supply is
firm or interruptible and the terms related to any potential supply
interruption), and the term of the supply agreement(s)). If Pipeline exercises
this right to terminate this Precedent Agreement,

-32-



--------------------------------------------------------------------------------



 



Pipeline shall provide written notice to Customer on or after the date on which
Pipeline provides Customer with the Project Description, stating that Pipeline
has elected to terminate this Precedent Agreement under this Paragraph 10, and
this Precedent Agreement shall terminate upon delivery of such written notice to
Customer. Such termination option shall be exercised, if at all, within one
hundred twenty (120) days after the Pipeline provides Customer with the Project
Description.

     (G) Except as provided in Paragraph 25 hereof, if this Precedent Agreement
is not terminated pursuant to Paragraphs 10(A), 10(B), 10(C), 10(D), 10(E) or
10(F) of this Precedent Agreement, then this Precedent Agreement will terminate
by its express terms on the Service Commencement Date under the Service
Agreement, as provided for in Paragraph 5 of this Precedent Agreement, and
thereafter Pipeline’s and Customer’s rights and obligations related to the
transportation transaction contemplated herein shall be determined pursuant to
the terms and conditions of such Service Agreement and the Tariff, as effective
from time to time.

     11. Creditworthiness. Customer will endeavor to satisfy by February 1,
2006, one of the following creditworthiness requirements set forth in
Paragraph 11(A) and agrees that, upon written request by Pipeline, Customer
shall promptly provide evidence to Pipeline of same:

     (A) Customer (or any entity that guarantees all of Customer’s obligations
under the Service Agreement for the initial twenty (20) year term of the Service
Agreement) shall have an investment grade rating for its long-term senior
unsecured debt from Moody’s Investors Service, Inc. of Baa3 or higher or from
Standard & Poor’s

-33-



--------------------------------------------------------------------------------



 



of BBB- or higher. In the event that Customer or its guarantor meets the
requirement contained in the immediately preceding sentence initially, but is
later downgraded below such investment grade rating, Customer will be required
to obtain a guarantee from any affiliate of Customer that is an investment grade
rated entity as defined in Paragraph 11(A); provided, that if Customer does not
have any affiliates with such investment grade rating, Customer shall be
required to satisfy the requirement set forth in Paragraph 11(B).

     (B) At any time and from time to time that neither Customer nor its
guarantor meets the requirements set forth in the first sentence of
Paragraph 11(A), Customer will be accepted as creditworthy by Pipeline if
Pipeline reasonably determines that, notwithstanding the absence of such
investment grade credit rating, the financial position of Customer (or an entity
that guarantees all of Customer’s obligations under the Service Agreement for
the initial twenty (20) year term of the Service Agreement) is reasonably
acceptable to Pipeline and acceptable to Pipeline’s Existing Lenders and the
Project Lenders.

     (C) The Parties agree that, if and when Pipeline requests evidence in
writing of Customer’s or its guarantor’s ability to satisfy the creditworthiness
requirements set forth in Paragraphs 11(A), 11(B) and/or 11(E), and Customer or
its guarantor fails, in Pipeline’s reasonable discretion, to provide such
evidence, Pipeline may suspend its obligations under this Precedent Agreement
until Customer or its guarantor has provided such evidence; provided, further,
that Pipeline shall first provide Customer with written notice of its intent to
suspend performance hereunder (which notice will state whether Pipeline is
suspending its obligations due to Customers’ noncompliance with

-34-



--------------------------------------------------------------------------------



 



Paragraph 11(A), 11(B) and/or 11(E)) and Pipeline shall provide Customer, prior
to suspension, with at least 30 days in which to cure the claimed failure to
provide such evidence.

     (D) If and to the extent that an entity guarantees Customer’s obligations
for the initial twenty (20) year term of the Service Agreement and/or for
Customer’s obligations under this Precedent Agreement, such guarantees shall be
in the form, content, and substance as expressly set forth as Schedule C hereto
(for the Service Agreement) and Schedule D hereto (for the Precedent Agreement),
respectively. Each such guaranty shall be assignable in accordance with its
stated terms.

     (E) With respect to Customer’s obligations under this Precedent Agreement,
Customer, or its guarantor, shall meet the credit rating requirements of
Paragraph 11(A). If Customer or its guarantor loses such investment grade rating
and if Customer’s guarantor is not an affiliate of Customer, then Customer shall
endeavour to first provide a guarantee from an affiliate of Customer with an
investment grade rating as defined in Paragraph 11(A), and if Customer’s
guarantor is an affiliate of Customer, then Customer shall endeavour to first
provide a guarantee from another affiliate of Customer with an investment grade
rating as defined in Paragraph 11(A). If no affiliate of Customer has such
investment grade rating, Customer or its guarantor shall provide a standby
irrevocable letter of credit from a financial institution reasonably acceptable
to Pipeline and acceptable to Pipeline’s Existing Lenders and Project Lenders
(“Letter of Credit”) in an amount equal to the applicable estimated Pre-service
Costs set forth in Schedule B as of the date on which such assurances are
requested, plus the estimated additional costs projected to be incurred for the
following twelve months as set forth in

-35-



--------------------------------------------------------------------------------



 



Schedule B. The right of Pipeline to suspend its obligations under this
Precedent Agreement under Paragraph 11(C) shall not be affected by Customer
providing a letter of credit under this Paragraph 11(E); provided, however, if
Pipeline provides notice of its intention to suspend performance pursuant to
Paragraph 11(C), the Parties agree that Customer may replace any outstanding
letters of credit previously posted by Customer pursuant to this Paragraph 11(E)
with a replacement Letter of Credit in the amount of the applicable estimated
Pre-Service Costs for the next Milestone Event set forth in Schedule B scheduled
to occur following the date on which Pipeline provides such notice of
suspension; provided further that, in the event Pipeline subsequently resumes
performance under this Precedent Agreement after providing notice of suspension
(and provides written notice to Customer of Pipeline’s resumption of
performance), but prior to any termination of this Precedent Agreement, then
Customer shall tender an additional Letter of Credit in an amount equal to the
difference between (i) the amount of the Letter of Credit posted by Customer
during suspension, and (ii) an amount equal to the applicable estimated
Pre-service Costs set forth in Schedule B as of the date on which Pipeline
suspended performance under this Agreement, plus the estimated additional costs
projected to be incurred for the following twelve months as set forth in
Schedule B.

     12. Pipeline Representations and Warranties and Customer Acknowledgments.
Pipeline represents and warrants that (i) it is duly organized and validly
existing under the laws of the Province of New Brunswick and has all requisite
legal power and authority to execute this Precedent Agreement and carry out the
terms, conditions and provisions hereof; (ii) this Precedent Agreement
constitutes the valid,

-36-



--------------------------------------------------------------------------------



 



legal and binding obligation of Pipeline, enforceable in accordance with the
terms hereof; (iii) there are no actions, suits or proceedings pending or, to
Pipeline’s knowledge, threatened against or affecting Pipeline before any court
or administrative body that might materially adversely affect the ability of
Pipeline to meet and carry out its obligations hereunder; and (iv) the execution
and delivery by Pipeline of this Precedent Agreement has been duly authorized by
all requisite limited partnership action.

     13. Customer’s Representations and Warranties. Customer represents and
warrants that (i) it is duly organized and validly existing under the laws of
the Province of Nova Scotia and has all requisite legal power and authority to
execute this Precedent Agreement and carry out the terms, conditions and
provisions thereof; (ii) this Precedent Agreement constitutes the valid, legal
and binding obligation of Customer, enforceable in accordance with the terms
hereof; (iii) there are no actions, suits or proceedings pending or, to
Customer’s knowledge, threatened against or affecting Customer before any court
or administrative body that might materially adversely affect the ability of
Customer to meet and carry out its obligations hereunder; (iv) the execution and
delivery by Customer of this Precedent Agreement has been duly authorized by all
requisite corporate action; and (v) upon execution and delivery of the Service
Agreement, Customer or its guarantor shall satisfy all of the creditworthiness
requirements of the Tariff, as it may be amended from time to time.

     14. Modification or Amendment. This Precedent Agreement may not be modified
or amended unless the Parties execute written agreements to that effect.

     15. Succession, Merger, Consolidation of Properties. Any party which
succeeds by purchase, merger, or consolidation of title to the properties of
Pipeline or Customer necessary to provide or receive service pursuant to this
Precedent

-37-



--------------------------------------------------------------------------------



 



Agreement or (separately) the Service Agreement, will, if its predecessor in
title is a Party, be entitled to the rights and will be subject to the
obligations of its predecessor in title under this Precedent Agreement and the
Service Agreement provided that such party, (either the successor to Pipeline or
the successor to Customer or any entity guaranteeing the credit of such party),
shall be considered creditworthy by the other Party. For purposes of this
Paragraph 15, the test of creditworthiness shall be satisfied if such successor
or its guarantor satisfies the investment grade rating threshold set forth in
the first sentence of Paragraph 11(A). Except as provided in the foregoing
sentence and in Paragraphs 16(A) and 16(C) below, neither Customer nor Pipeline
may assign any of its rights or obligations under this Precedent Agreement
without the prior written consent of the other Party, which consent may not be
unreasonably withheld or delayed.

     16. Assignment

     (A) Each Party acknowledges and agrees that the other Party shall have the
right, without the prior written consent of the other Party, to assign,
mortgage, or pledge all or any of its rights, interests, and benefits under this
Precedent Agreement and/or the Service Agreement to secure payment of any
indebtedness incurred or to be incurred in connection with the development and
construction of the Project facilities, or Customer’s Terminal and/or Customer’s
Facilities, as applicable. Each Party agrees to provide the other Party’s
lenders such reasonable assurances and undertakings as they may require in
connection with such assignment, so long as the terms thereof are reasonable and
not contrary to market standards for such assurances and undertakings and do not
decrease such non-assigning Party’s rights or increase its obligations under
this Precedent Agreement, or the Service Agreement in any material manner. In
addition, each Party shall reasonably cooperate with the other Party to obtain
such

-38-



--------------------------------------------------------------------------------



 



other Party’s financing by supplying such other Party’s lenders information
concerning the first Party (that is in the first Party’s possession and is not
of a proprietary or confidential nature) reasonably requested in writing by the
other Party’s lenders.

     (B) Customer may assign either all of its rights and obligations in or an
undivided interest to its rights and obligations under this Precedent Agreement
and all or any portion of its rights and obligations under the Service Agreement
to a subsidiary, affiliate, co-venturer, joint venture entity or other third
party; provided that, each such assignee of rights and obligations under this
Precedent Agreement and/or the Service Agreement executes a new firm service
agreement under Rate Schedule MN365 covering the rights and obligations which
have been assigned to it. Notwithstanding any other provision of this
Paragraph 16(B), no assignment of all of Customer’s rights under either this
Precedent Agreement or the Service Agreement (other than assignments made
pursuant to Paragraph 16(C) below) under this Paragraph 16(B) will release
Customer of any of its obligations under this Precedent Agreement, until
Customer receives the prior written consent of Pipeline, which consent shall not
be unreasonably withheld or unduly delayed; provided, that Pipeline agrees that
it will promptly provide such consent, if (i) such assignee or its guarantor has
an investment grade credit rating as defined in Paragraph 11(A) hereof; and
(ii) such assignee possesses, in Pipeline’s reasonable discretion, the requisite
technical expertise or the demonstrated ability to acquire the requisite
technical expertise to complete Customer’s Terminal and Customer’s Facilities in
a timely manner to meet the Service Commencement Date under the Service
Agreement. ANY SUCH ASSIGNMENT HEREUNDER TO WHICH PIPELINE HAS CONSENTED SHALL
FULLY, COMPLETELY AND IRREVOCABLY

-39-



--------------------------------------------------------------------------------



 



DISCHARGE, RELEASE AND TERMINATE CUSTOMER’S OBLIGATIONS HEREUNDER FROM THE
EFFECTIVE DATE OF SUCH ASSIGNMENT FORWARD, AND IF AND TO THE EXTENT THAT AN
ENTITY GUARANTEES CUSTOMER’S OBLIGATIONS UNDER THIS PRECEDENT AGREEMENT AS
CONTEMPLATED BY THE TERMS OF PARAGRAPH 11(D), SUCH GUARANTEE, THE FORM OF WHICH
IS SET FORTH IN SCHEDULE C HERETO, SHALL AUTOMATICALLY AND WITHOUT ANY ACTION OF
CUSTOMER OR THE GUARANTOR UNDER SUCH GUARANTEE TERMINATE OR BE REDUCED IN ALL
RESPECTS EFFECTIVE FOR ALL PURPOSES AS OF THE EFFECTIVE DATE OF THE FOREGOING
ASSIGNMENT.

     (C) Customer may assign all or any part of its rights and obligations under
the Service Agreement to any party; provided that, each such assignee executes a
new firm service agreement under Rate Schedule MN365 substantially identical in
all respects (other than the quantity of natural gas to be transported in the
event of assignments to more than one party of partial undivided interests) with
the Service Agreement covering the rights and obligations which have been
assigned to it. ANY SUCH ASSIGNMENT HEREUNDER SHALL, WITH RESPECT TO THE RIGHTS
AND OBLIGATIONS OF CUSTOMER SO ASSIGNED, FULLY, COMPLETELY AND IRREVOCABLY
DISCHARGE, RELEASE AND TERMINATE CUSTOMER’S OBLIGATIONS UNDER THE SERVICE
AGREEMENT AND THE NEGOTIATED RATE AGREEMENT FROM THE EFFECTIVE DATE OF SUCH
ASSIGNMENT FORWARD, AND IF AND TO THE EXTENT THAT AN ENTITY GUARANTEES
CUSTOMER’S OBLIGATIONS UNDER THIS PRECEDENT AGREEMENT AS CONTEMPLATED BY THE
TERMS OF

-40-



--------------------------------------------------------------------------------



 



PARAGRAPH 11(D), SUCH GUARANTEE, THE FORM OF WHICH IS SET FORTH IN SCHEDULE C
HERETO, SHALL AUTOMATICALLY AND WITHOUT ANY ACTION OF CUSTOMER OR THE GUARANTOR
UNDER SUCH GUARANTEE TERMINATE OR BE REDUCED IN ALL RESPECTS EFFECTIVE FOR ALL
PURPOSES AS OF THE EFFECTIVE DATE OF THE FOREGOING ASSIGNMENT.

     (D) Notwithstanding any other provision of Paragraphs 16(B) or 16(C) of
this Precedent Agreement, Customer may not assign any rights or obligations as
contemplated under Paragraph 16(B) or 16(C) to any entity, unless (i) the
assignee (or assignee’s guarantor) has an investment grade credit rating as
defined in the first sentence of Paragraph 11(A) of this Precedent Agreement,
and (ii) the assignment is implemented prior to the earlier of the Initial
Commencement Date or the Service Commencement Date. After the Initial
Commencement Date, any assignment of firm capacity must be effectuated pursuant
to the provisions of the Tariff. In addition, any assignment of Customer’s
rights and obligations under the Service Agreement under Paragraph 16(B) or
16(C) prior to the Initial Commencement Date shall be an assignment of rights
and obligations that are substantially identical to those under the Service
Agreement, except with respect to the MDTQ and Points of Delivery (in connection
with assignments of partial undivided interests); provided, that in the
aggregate, the service rights remaining under the Service Agreement and the
service rights under all service agreements between Pipeline and any of
Customer’s assignees resulting from such assignments shall not exceed the
service rights under the Service Agreement and the Points of Delivery in any new
service agreement shall either be

-41-



--------------------------------------------------------------------------------



 



Customer’s Points of Delivery or points of delivery within Customer’s
transportation path.

     17. No Third Party Beneficiaries. Except as expressly provided for in this
Precedent Agreement, nothing herein expressed or implied is intended or shall be
construed to confer upon or give to any person or entity not a Party any rights,
remedies or obligations under or by reason of this Precedent Agreement.

     18. Joint Efforts. Each and every provision of this Precedent Agreement
shall be considered as prepared through the joint efforts of the Parties and
shall not be construed against either Party as a result of the preparation or
drafting thereof. It is expressly agreed that no consideration shall be given or
presumption made on the basis of who drafted this Precedent Agreement or any
specific provision hereof.

     19. Representations. The recitals and representations appearing first above
are hereby incorporated in and made a part of this Precedent Agreement.

     20. Governing Law. This Precedent Agreement shall be governed by,
construed, interpreted, and performed in accordance with the laws of the
Province of Nova Scotia, without recourse to any laws of Nova Scotia governing
its conflict of laws or choice of laws, except to the extent the matters at
issue herein fall within the primary or exclusive jurisdiction of the NEB.

     21. Limitation of Damages. NEITHER PARTY, NOR ANY AFFILIATE THEREOF, SHALL
BE LIABLE TO THE OTHER PARTY, OR ANY AFFILIATE THEREOF, FOR ANY SPECIAL,
INDIRECT, INCIDENTAL, OR CONSEQUENTIAL

-42-



--------------------------------------------------------------------------------



 



DAMAGES OF ANY NATURE RESULTING FROM ANY BREACH OF OR DEFAULT UNDER THIS
PRECEDENT AGREEMENT, INCLUDING ANY DAMAGES RESULTING FROM LOST PROFITS OR
BUSINESS INTERRUPTION HOWSOEVER CAUSED OR OCCASIONED, EVEN IF SUCH PARTY HAS
BEEN MADE AWARE OF THE POSSIBILITY OF SUCH DAMAGES, LOST PROFITS OR BUSINESS
INTERRUPTION.

     22. Notices. Except as herein otherwise provided, any notice, advisement,
request, demand, statement, or invoice provided for in this Precedent Agreement,
or any notice which either Party desires to give to the other, must be in
writing and will be deemed duly delivered (a) upon personal delivery to the
Party to be notified, (b) on confirmation of receipt by facsimile by the Party
to be notified, (c) one (1) working day after deposit with a reputable overnight
courier, prepaid for overnight delivery and addressed to the Party to be
notified, or (d) three (3) days after deposit with the Canadian Postal Service,
postage prepaid, registered or certified, with return receipt requested and
addressed to the Party to be notified, at the address indicated for such Party
below:

         
 
  Pipeline:   Maritimes & Northeast Pipeline Limited Partnership
 
      Suite 300
 
      890 Winter Street
 
      Waltham, MA 02415
 
      Attn: Vice President, Marketing
 
      Fax: (617) 560-1552

-43-



--------------------------------------------------------------------------------



 



         
 
  Customer:   Anadarko Canada LNG Marketing Corp.
 
      c/o Anadarko Petroleum Corporation
 
      1201 Lake Robbins Drive
 
      The Woodlands, Texas 77380
 
      Attn: Manager, Commercial Development
 
      Facsimile: (832) 636-8263
 
       
 
      Anadarko Canada LNG Marketing, Corp.
 
      c/o Anadarko Petroleum Corporation
 
      1201 Lake Robbins Drive
 
      The Woodlands, Texas 77380
 
      Attn: Gas Marketing Operations Manager
 
      Facsimile: (832) 636-7215

or at such other address as such Party designates by five (5) days advance
written notice to the other Party given in the foregoing manner.

     23. Multiple Counterparts. This Precedent Agreement may be executed in
multiple counterparts, each of which shall, if both Parties execute a
counterpart, be deemed an original but all of which together shall constitute
one and the same instrument. The facsimile transmission of any signed original
of this Precedent Agreement, and transmission or retransmission of any signed
facsimile transmission, shall be the same as delivery of an original. At the
request of either Party, the Parties will confirm facsimile transmitted
signatures by signing an original document for delivery between them.

     24. Dispute Resolution(A) Any controversy, cause of action, dispute or
claim arising out of, relating to, or in connection with, this Precedent
Agreement, or the breach, termination or validity hereof (collectively a
“Dispute”), shall be settled solely, exclusively and finally through mandatory
and binding arbitration, to which the Parties hereby agree to submit, it being
the intention of the Parties that this is a broad form

-44-



--------------------------------------------------------------------------------



 



arbitration agreement designed to encompass all possible Disputes between the
Parties relating to this Precedent Agreement.

     (B) A Party shall not be permitted to submit a Dispute to arbitration under
this Precedent Agreement unless such Party provides the other Party prior notice
of its intention to submit such Dispute to arbitration hereunder. Such notice
shall, in reasonable detail, identify the grounds for such Dispute. Following
the receipt of such notice, executive officers of the Parties, or their
designees, shall immediately, for a period of ten (10) consecutive working days,
use reasonable commercial efforts to resolve and settle such Dispute. If the
executive officers of the Parties, or their designees, are able to resolve such
Dispute during such period, the Parties shall prepare and sign a written
memorandum setting forth the terms of such resolution, which shall be binding
upon the Parties. Failing such resolution and settlement within such period,
either Party shall have the right to submit such Dispute to arbitration pursuant
to the terms of this Precedent Agreement. With respect to any Dispute, all
applicable statutory limitations periods and defenses based upon the passage of
time will be tolled for the duration of the negotiations provided for above and
for the duration of the arbitration proceedings set forth in this Paragraph 24.

     (C) All arbitration procedures under this Precedent Agreement shall be
conducted in accordance with the Commercial Arbitration Rules (the “Rules”) of
the National Arbitration Rules of the ADR Institute of Canada, Inc. (“ADRI”), as
amended and in effect from time to time. All arbitration procedures shall be
administered by the ADRI. The tribunal for the arbitration shall consist of
three arbitrators, all of whom shall be independent of the parties and
impartial, one to be designated by each Party and the

-45-



--------------------------------------------------------------------------------



 



third to be selected by the mutual written agreement of the two arbitrators. In
the event either Party fails to appoint an arbitrator, or if the two arbitrators
appointed by the Parties fail to reach agreement on a third arbitrator, the ADRI
shall select such arbitrator(s). Each Party shall designate its arbitrator
within twenty (20) days of receiving a demand to arbitrate. Prior to acceptance
of appointment as an arbitrator, each arbitrator shall have read and
affirmatively agreed to observe all provisions of the ADRI’s Arbitration and
Mediation Institute of Canada Code of Ethics for Arbitrators and Mediators. THE
SUBSTANTIVE AND PROCEDURAL LAWS OF THE PROVINCE OF NOVA SCOTIA (EXCLUDING ANY
CONFLICT OF LAWS OR CHOICE OF LAWS RULES OR PRINCIPLES AS APPLIED IN NOVA
SCOTIA) SHALL APPLY. The choice of Nova Scotia law shall not be interpreted as a
choice to exclude applicability of the federal law to the enforceability and
scope of this arbitration provision. It is therefore specifically understood
that both Nova Scotia and federal law, neither to the exclusion of the other,
shall apply to the enforceability and scope of this provision, and, in the event
of a conflict between Nova Scotia and federal law, the law maximizing the
enforceability and scope of this provision, including laws relating to appellate
remedies, may be invoked, without excluding applicability of other law, by the
Party seeking to compel arbitration. If, for purposes of determining Nova Scotia
or federal law, a conflict or difference of opinion exists between provincial
courts and federal courts, as the case may be, this arbitration provision shall
be interpreted to select the precedent of that provincial court or that federal
court that maximizes the enforceability and scope of this arbitration provision.
All arbitrations hereunder shall take place in Halifax, Nova Scotia. The Parties
specifically agree that the judgment or award of the tribunal shall be final

-46-



--------------------------------------------------------------------------------



 



and binding on each Party and for all purposes. Judgment upon an arbitration
award may be entered in any court having jurisdiction. This arbitration
provision shall survive the termination of this Precedent Agreement. Should the
Parties ever be prevented by applicable law from utilizing arbitration to
resolve Disputes hereunder, then the choice of law provisions of Paragraph 20
shall nevertheless remain in full force and effect, and the Parties shall submit
such Disputes to the exclusive jurisdiction of the appropriate court located in
Halifax, Nova Scotia (to whose exclusive jurisdiction the Parties hereby agree
to submit). Notwithstanding the foregoing, nothing in this Paragraph 24 shall be
construed in any manner to exclude, qualify, limit or condition the exclusive or
primary jurisdiction of the NEB (as well as the Federal Court of Canada that may
review decisions of the NEB) over matters, disputes or controversies within the
scope of the NEB’s exclusive or primary jurisdiction, or limit, qualify or
condition the right of either Party to present, prosecute or defend its
interests before the NEB or reviewing courts.

     25. Survival. Notwithstanding any termination of this Precedent Agreement,
the provisions of Paragraphs 4(B), 7, 9, 11(D), 12, 13, 17, 20, 21, 22 and 24 of
this Precedent Agreement shall survive such termination pursuant to their
respective terms.

     26. Related Agreements

     (A) Contemporaneously with the execution of this Precedent Agreement and
the Service Agreement, Maritimes-U.S. and an affiliate of Customer are entering
into the Maritimes-U.S. Precedent Agreement, and a firm transportation service
agreement for service on the Maritimes U.S. system (the “Maritimes- U.S. Service
Agreement”). Maritimes-U.S. and an affiliate of Customer will also enter into
the Negotiated Rate

-47-



--------------------------------------------------------------------------------



 



Agreement (as defined in Paragraph 4 of the Maritimes U.S. Precedent Agreement)
which will govern the rate for service under the Maritimes-U.S. Service
Agreement.

     (B) Upon termination of any of the agreements described in Paragraph 26(A),
except with respect to a termination of this Precedent Agreement or the
Maritimes-U.S. Precedent Agreement upon their respective Service Commencement
Dates and except with respect to a termination of the Negotiated Rate Agreement
in accordance with its terms, each of the agreements described in
Paragraph 26(A) to which Pipeline and Customer are Parties shall promptly
terminate, except as provided herein, and have no further force or effect.

     IN WITNESS WHEREOF, the Parties have caused this Precedent Agreement to be
duly executed by their duly authorized officers as of the day and year first
above written.

                  Maritimes & Northeast Pipeline       Anadarko Canada LNG
Marketing, Limited Partnership       Corp.
by:
  Maritimes & Northeast Pipeline            
 
  Management Ltd.            
 
  Its General Partner            
 
               
By:
  /s/ Douglas P. Bloom       By:   /s/ JAMES R. LARSON
 
               
 
                Name:   Douglas P. Bloom       Name:   James R. Larson
 
                Title:   President       Title:   Senior Vice President, Finance

-48-